Citation Nr: 1506743	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of frostbite, left foot.

2.  Entitlement to a rating in excess of 30 percent for residuals of frostbite, right foot.

3.  Entitlement to an extraschedular rating for residuals of frostbite affecting both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1975 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to an extraschedular rating for residuals of frostbite affecting both feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating for frostbite residuals of each foot.

2.  The Veteran had cold injury residuals affecting both feet, including pain, numbness, cold sensitivity, as well as nail abnormalities, color changes, and locally impaired sensation. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 percent for frostbite of the left foot are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2014).

2.  The criteria for a schedular rating in excess of 30 percent for frostbite of the right foot are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Residuals of Frostbite Affecting the Feet

The Veteran experienced an episode of intense cold exposure during service and sustained frostbite residual injuries to his feet.  Service connection was granted in 2000.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7122 (2014).  The 30 percent disability rating assigned to each foot has been in effect since 2008.  The Veteran asserts, however, that higher disability ratings are warranted, and has perfected appeals for the disability ratings assigned to each foot.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Cold injury residuals are rated using the criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122.  The 30 percent assigned to each of the Veteran's feet represents arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  This is the highest schedular rating provided for cold injury to an extremity.  Notes appended to DC 7122 provide that each affected part, such as the hand, foot, ear, and nose should be evaluated separately and the ratings should be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  Amputations and complications such as carcinoma at the site of a cold injury scar, or peripheral neuropathy should be separately evaluated under other Diagnostic Codes.  

After a full review of the record, and as discussed below, the Board concludes that schedular ratings in excess of 30 percent for residuals of frostbite for each foot are not warranted.  

On VA examination in December 2009, the Veteran endorsed symptoms of constant or near constant pain in the arches of his feet, distal feet, and toes.  The Veteran described the pain as worse at night, in cold weather, and upon walking or standing.  He also described moderated tingling in each foot, and he reported recurrent fungal infections in the feet.  The examiner noted that the Veteran does not have a history of other cold injuries, no amputations related to cold injuries, no history of tissue loss, and no history of Raynaud 's phenomenon.  Furthermore, there was no history of decreased or lost sensation (numbness), abnormal coloration, breakdown or ulceration, or experiencing muscle cramps after use.

Physical examination of the feet revealed they were red or blotchy red, and his skin was noted as thick.  The temperature of his skin was normal and drier than normal with cracks and fissures.  Hair growth was found to be decreased, and there was onychomycosis (fungus) and thickening of the toenails.  Also, there was callus formation, but no tenderness.  There were no scars, infection, or ulcerations noted by the examiner.  Reflex examinations revealed normal findings.  Sensory and muscle functions were all found to be normal.  Peripheral pulses for both feet were found to be normal in each radial and dorsalis pedis, but were decreased in each posterior tibial pulse.  There was no edema, amputation or other tissue loss found.  The Veteran did not have muscle atrophy or evidence of flatfoot, hammertoe, claw toe, or other toe flexion or extension deformity.  Ligament strength in the affected areas was also normal.  Radiographic imaging revealed a mild hallux valgus deformity of both first toes, but the joint spaces in the feet were felt to be well maintained, and no fracture or dislocation was seen in either foot.  Based on the foregoing, the Board finds that the results of this examination are consistent with a 30 percent evaluation.

The Board has considered the Veteran's statements of record that higher disability ratings are warranted for his feet disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptomatology relating to the painfulness of his disabilities because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate Diagnostic Codes.  The Board finds that the question of the severity of his disabilities is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner during the current appeal and provide relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his disabilities.  The Veteran already meets the highest rating criteria for DC 7122 because he has been shown to have pain, numbness, cold sensitivity, as well as nail abnormalities, color changes, and locally impaired sensation.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected disabilities are primarily manifested by pain, numbness, or cold sensitivity plus nail abnormalities, color changes, and locally impaired sensation.  There is no medical or lay evidence of other symptoms that would not result in the pyramiding of other applicable Diagnostic Codes.  The Board has considered whether higher ratings are available for amputations, scars, peripheral neuropathy, or other residuals of a cold injury that have not already been used to support his current 30 percent ratings.  The Board finds that at no time during the pendency of this appeal has the Veteran's disabilities been shown to result in any amputations, scarring, or other previously mentioned conditions.  The Board finds that the Veteran's symptoms are clearly accounted for in the 30 ratings pursuant to DC 7122.  Thus, other potentially related Diagnostic Codes are not for application.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's disabilities made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Based on the foregoing, the Board concludes that the Veteran's residuals of frostbite affecting the feet have been no more than 30 percent disabling each for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in December 2009.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in December 2009.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and made conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A schedular rating greater than 30 percent for residuals of frostbite of the left foot is denied.

A schedular rating greater than 30 percent for residuals of frostbite of the right foot is denied.


REMAND

In short, the Veteran contends that he is entitled to an extraschedular rating for residuals of frostbite affecting both feet.  It has been argued that the Veteran's disabilities present an exceptional case where the schedular evaluations are found to be inadequate.  See Statement of Accredited Representative In Appealed Case, received February 6, 2013, and Appellant's Brief, received November 12, 2014.  

The Board itself cannot assign an extra-schedular rating in the first instance.  Nevertheless, the Board must specifically adjudicate whether to refer a case for extraschedular evaluation referral to and assignment of an extraschedular rating by the Under Secretary for Benefits or Director of the Compensation and Pension Service when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  In this case, the Board finds that the record does warrant referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) due to the impairment that these disabilities cause in his everyday life, and a remand is required for such action.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to an extraschedular rating for residuals of frostbite affecting both feet to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b)(1).

2.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


